363 F.2d 32
Kenneth Lee GRILL, Appellant,v.UNITED STATES of America, Appellee.
No. 23267.
United States Court of Appeals Fifth Circuit.
July 8, 1966.

Edward F. Boardman, U. S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
Appellant moved to vacate sentences under 28 U.S.C.A. § 2255. On a total of seven counts charging fraud by mail, Appellant pleaded guilty to each and was sentenced thereunder. By his § 2255 motion he alleges that he was mentally incompetent at the time of his guilty plea.


2
The District Court denied relief noting that in June 1964 Appellant was found mentally competent to stand trial in a judicial proceeding under 18 U.S.C.A. § 4244, and that Appellant's subsequent plea of guilty was freely and voluntarily made. The petition made no factual showing that Appellant's mental condition had changed between the date of the judicial hearing and the filing of the present motion. The record fully supports the District Court's action, and, accordingly it is affirmed.